Citation Nr: 0609475	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  02-20 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

2.  Entitlement to service connection for a bilateral knee 
disability, to include as secondary to service-connected 
lumbosacral strain and/or residuals of bilateral ankle 
fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1997.

This came before the Board of Veterans' Appeals (Board) on 
appeal from an April 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which, in pertinent part, denied the 
veteran's claims for service connection for a bilateral knee 
disability and an increased (compensable) rating for 
bilateral hearing loss.

The veteran perfected an appeal for claims for an increased 
evaluation for a right shoulder disability and for a left 
wrist disorder.  In a December 2002 Supplemental Statement of 
the Case (SSOC), the RO assigned 10 percent evaluations for 
each disorders.  In February 2003 correspondence, the veteran 
stated that he was satisfied with both the left wrist and 
right shoulder claims.  Accordingly, these issues are no 
longer in appellate status and before the Board for 
consideration.   See Grantham v. Brown, 114 F.3d 1156, 1158-
59 (Fed. Cir. 1997).

In August 2004, the Board remanded the claim to the RO for 
further development, to include obtaining further VA medical 
opinion.  The case has been returned for further appellate 
review.


FINDINGS OF FACT

1.  The veteran has level I hearing in the right ear and 
level II hearing in the left ear on VA audiological 
examination in June 2001.

2.  The veteran has level II hearing in the right ear and 
level III hearing in the left ear on VA audiological 
examination in March 2005.

3.  The preponderance of the competent evidence of record 
indicates that a bilateral knee disability was not present 
during service, is not linked to any incident of active duty 
and was not caused or aggravated by service-connected 
lumbosacral strain and/or residuals of bilateral ankle 
fracture.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
bilateral hearing loss are not met for any period during the 
appeal. 38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2005).

2.  A bilateral knee disability was not incurred in or 
aggravated by military service and is not proximately due to 
or the result of service-connected lumbosacral strain and/or 
residuals of bilateral ankle fracture.  38 U.S.C.A. §§ 1131, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
law eliminated the concept of a well-grounded claim, and 
redefined the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of a 
statement of the case (SOC) dated in November 2002, 
supplemental statements of the case (SSOC) dated in December 
2002 and September 2005, and letters regarding the VCAA in 
March 2001 and August 2004, the veteran was provided with the 
applicable law and regulations and given adequate notice as 
to the evidence needed to substantiate his claims and the 
evidence not of record that is necessary.  The March 2001 and 
August 2004 letters advised the veteran that VA would attempt 
to obtain records of private medical treatment if the veteran 
identified the treatment and provided authorization to do so.

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking him to submit 
everything he has which is pertinent to the claims.  The 
March 2001 and August 2004 letters specifically asked the 
veteran to tell the RO if he knew of any additional evidence 
he would like considered.  This request of the veteran 
implicitly included a request that if he had any pertinent 
information, he should submit it.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA has taken all 
appropriate action to develop the veteran's claims.  He was 
notified and aware of the avenues through which he might 
obtain evidence to substantiate his claims, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Board also notes that in this 
case the veteran was provided notice of the VCAA prior to the 
initial unfavorable RO decision.  Pelegrini v. Principi, 17 
Vet. App. 412 (2004).

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b) (1).  As the Board 
has already indicated above, the veteran was afforded 
numerous opportunities to submit additional evidence.  It 
appears to the Board that the claimant has indeed been 
notified that he should identify or submit any and all 
evidence relevant to the claims.  The failure to use the 
exact language of the fourth element was harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  VA has taken 
all appropriate action to develop the veteran's claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A.  The RO has obtained the veteran's service 
medical records.  In addition, the RO has obtained all 
identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim. An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the veteran has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimants act of service; but does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002)); 38 C.F.R. 
§ 3.159(c)(4) (2005).

In this case, the veteran was afforded VA audiological and 
orthopedic examinations which, when considered with the other 
relevant evidence of record, is sufficient to adjudicate the 
appeal of his claims for an increased (compensable) 
evaluation for bilateral hearing loss and service connection 
for a bilateral knee disability.  Under these circumstances 
the evidence currently of record is adequate to adjudicate 
this appeal.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection for a bilateral knee disability, but 
he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claimed disability.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of this decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for service connection for a 
bilateral knee disability, to include as secondary to 
service-connected lumbosacral strain and/or residuals of 
bilateral ankle fracture, any questions as to the appropriate 
disability rating or effective date to be assigned is 
rendered moot.  The Board also finds no prejudice to the 
veteran in proceeding with the issuance of the claim for a 
compensable rating for hearing loss.  This is because the 
Board has determined, as explicated below, through the 
required "mechanical," objective application of relevant 
regulations, that the veteran's hearing impairment does not 
qualify him for a compensable rating. 

Factual Background

The veteran contends that his service-connected bilateral 
hearing loss has increased in severity and that he should 
receive a higher evaluation.  He also contends that he 
suffers from a bilateral knee disability as a result of 20 
years of running, force-marching and mandatory military 
training during active service. 

The veteran's service medical records do not show any 
evidence of any injury or disability of either knee during 
service.  However, the veteran's service medical records from 
1977 to 1989 have been lost.  The records do show that the 
veteran sustained injuries to his low back, hips and both 
ankles.  A May 1997 separation examination was negative for 
any findings relating to a disability of either knee.   

By a March 1998 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable evaluation.  Service connection was also 
established for low back and bilateral ankle disabilities.

The veteran's claim for an increased evaluation for bilateral 
hearing loss was received in October 2000.

In a December 2000 VA outpatient treatment record, the 
veteran complained of bilateral knee popping occurring over 
the past 6 months.  The diagnosis was anterior knee pain and 
crepitance, otherwise normal knees on examination.

December 2001 VA X-rays of the knees were normal.

In June 2001, the veteran underwent a VA audiological 
examination.  The audiometric test showed right ear pure tone 
thresholds of 10, 20, 25, 45, and 80 decibels at 500, 1000, 
2000, 3000, and 4000 hertz, respectively.  The average pure 
tone threshold was 43 decibels. Left ear pure tone thresholds 
were 10, 20, 40, 65, and 70 decibels at the same tested 
frequencies, respectively.  The average pure tone threshold 
was 49 decibels. The speech recognition score for the right 
ear was 100 percent and for the left ear was 88 percent.  The 
diagnosis was high frequency hearing loss.

VA medical treatment records dated from June 2001 and 
December 2002 show that the veteran was diagnosed with 
chondromalacia patella.  

The veteran underwent a VA audiological examination in 
December 2002, but the examiner noted that the veteran's 
responses to tone were of questionable validity.  The 
examination did not yield any puretone threshold averages and 
as a result, this examination report is not adequate for 
rating purposes.

In August 2004, the Board remanded the case to the RO so that 
the veteran could be afforded VA examinations to determine 
the etiology of the of his bilateral knee disability and to 
determine the current severity of his bilateral hearing loss.  
With regard to the bilateral knee claim, the examiner was 
requested to provide opinions as to whether it is at least as 
likely as not that the veteran's bilateral knee disability is 
causally related to any incident of the veteran's active 
service, to include wear and tear associated with 20 years of 
active service or whether the disability was caused or 
aggravated by the veteran's service-connected lumbosacral 
strain and/or ankle disability.  

In April 2005, the veteran underwent a VA audiological 
examination.  The audiometric test showed right ear pure tone 
thresholds of 20, 35, 40, 50, and 90 decibels at 500, 1000, 
2000, 3000, and 4000 hertz, respectively. The average pure 
tone threshold was 54 decibels. Left ear pure tone thresholds 
were 25, 30, 45, 75, and 80 decibels at the same tested 
frequencies, respectively. The average pure tone threshold 
was 58 decibels. The speech recognition score for the right 
ear was 84 percent and for the left ear was 88 percent.  The 
diagnosis was mild sloping to severe sensorineural hearing 
loss in the right ear and mild to severe sensorineural 
hearing loss in the left ear.

In April 2005, the veteran underwent a VA orthopedic 
examination.  The veteran complained of severe pain in his 
knees.  The examiner provided thorough clinical examinations 
of the veteran's back, ankles and knees and reviewed pertinet 
medical history.  He concluded that he was unable to identify 
any specific orthopedic abnormality with regard to the knees 
and it would be impossible to resolve this issue without 
resorting to mere speculation.  However, he stated that there 
did not appear to be any indication of service-connected 
injuries that might contribute to the veteran's present 
symptomatology and alleged disability.  The examiner also 
concluded that the veteran's condition of the knees were not 
caused by or a result of the service-connected back and ankle 
difficulties.  It was noted that MRI studies of the knees had 
been requested and that these might shed some bearing on the 
actual pathology that might exist.       

MRI studies of the veteran's lumbar spine and knees were 
conducted in June 2005.  

Subsequently, the same examiner who conducted the April 2005 
VA orthopedic examination provided further evaluation of the 
veteran's bilateral knee claim in July 2005.  The examiner 
stated that during the course of the April 2005 VA 
examination, the veteran complained of severe pain in both 
knees which was unsupported by any abnormal physical 
findings.  In addition, x-rays of the knees were interpreted 
as being within normal limits at that time.  The examiner 
stated that the  June 2005 MRI reports of the knees suggested 
the presence of very minimal early articular damage of both 
knees suggesting very mild chondromalacia even though, 
clinically, there is no indication of intra-articular 
crepitation that would be consistent with the diagnosis of 
chondromalacia.

The examiner considered the veteran's knee condition to be 
chronic patellofemoral pain syndrome with minor articular 
cartilage changes suggestive of early chondromalacia. 

The examiner concluded that the articular changes of the 
veteran's knee were the result of normal wear and tear 
changes but unrelated to any service-connected activities.  
Also, the radiographic (not clinical) findings were not 
caused by or a result of the service-connected back and/or 
ankle difficulties beyond natural progression.  The examiner 
stated that his opinion was based on the history provided by 
the veteran, physical examination, a review of the claims 
folder, a review of the x-rays and MRI studies and over 45 
years of experience in the field of orthopedics.

Analysis

Increased Rating-Bilateral Hearing Loss

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2005).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2005).  Any reasonable doubt regarding the 
degree of disability is resolved in favor of the veteran.  38 
C.F.R. 
§ 4.3 (2005).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered. Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

An examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from level I for 
essentially normal acuity through level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations. The puretone threshold average is the sum of the 
puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four. 38 C.F.R. § 4.85 (2005).

The Board must also consider the guidance provided in the 
pertinent regulations for cases which involve exceptional 
patterns of hearing impairment.  38 C.F.R. § 4.85, Table VI, 
Table VIa, Table VII and § 4.86 (2005).  

Under 38 C.F.R. § 4.86(a), when the puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or higher, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa of 38 C.F.R. § 
4.85, whichever results in the higher numeral.  Each ear will 
be evaluated separately.  38 C.F.R. § 4.86(a).  Also, when 
the puretone threshold is 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral is then elevated 
to the next higher Roman numeral.  Again, each ear will be 
evaluated separately. 38 C.F.R. § 4.86(b).

The results of the audiometric tests conducted by the VA in 
June 2001 and April 2005 fail to demonstrate that a 
compensable evaluation is warranted for the veteran's 
service-connected bilateral hearing loss.

A June 2001 VA audiological evaluation revealed an average 
puretone threshold hearing level of 43 dB for the right ear, 
with a speech discrimination score of 100 percent. An average 
puretone threshold hearing level of 49 dB with a speech 
discrimination score of 88 percent was reported for the left 
ear. Application of these scores to table VI in the rating 
schedule results in a designation of "I" for the right ear 
and a designation of "II" for the left ear.  When applied to 
table VII, this results in a noncompensable (0 percent) 
evaluation under Diagnostic Code (DC) 6100.

The March 2005 VA audiological evaluation revealed an average 
puretone threshold hearing level of 54 dB for the right ear, 
with a speech discrimination score of 84 percent. An average 
puretone threshold hearing level of 58 dB with a speech 
discrimination score of 88 percent was reported for the left 
ear. Application of these scores to table VI results in a 
designation of "II" for the right ear and a designation of 
"III" for the left ear.  When applied to Table VII, this 
results in a noncompensable (0 percent) evaluation under DC 
6100.

The Board has also considered section 4.86(a). However, given 
that the evidence does not reflect puretone thresholds of 55 
dB or more at 1000, 2000, 3000, and 4000 Hertz, consideration 
of Table VIa is not warranted. Consideration of section 
4.86(b) is also not warranted, given that the evidence does 
not reflect a simultaneous puretone threshold of 30 dB or 
less at 1000 Hertz and a puretone threshold of 70 dB or more 
at 2000 Hertz.

As indicated above, ratings for hearing loss are determined 
by a "mechanical" application of the ratings schedule to 
audiometric findings.  Lendenmann, 3 Vet. App. at 345.  
Application of the ratings schedule to the above audiometric 
findings, therefore, does not warrant the assignment of a 
compensable rating.

Extra-schedular ratings may be assigned where the schedular 
criteria are inadequate and there are exceptional factors 
such as the need for frequent hospitalization or marked 
interference with employment.  38 C.F.R. § 3.321(a) (2003).  
There is no showing that the veteran's service-connected 
bilateral hearing loss presents such an exceptional or 
unusual disability picture so as to warrant the assignment of 
a higher evaluation on an extra-schedular basis.  In this 
regard, the veteran has not been hospitalized for this 
disability during the appeal period.  In the absence of 
evidence of the need for frequent hospitalization or marked 
interference with employment, referral of the case for 
consideration of an extraschedular rating is not in order.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Service Connection - Bilateral Knee Disability 

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line 
of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In addition to the law and regulations relating to service 
connection on direct incurrence and presumptive basis, 
disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310(a).  Secondary service 
connection may be found where a service-connected disability 
aggravates another condition (i.e., there is an additional 
increment of disability of the other condition which is 
proximately due to or the result of a service-connected 
disorder).  Id; Allen v. Brown, 7 Vet. App. 439 (1995).  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
bilateral knee disability, to include as secondary to 
service-connected lumbosacral strain and/or residuals of 
bilateral ankle fracture.

The evidence shows that that the veteran has been diagnosed 
with chronic patellofemoral pain syndrome and chondromalacia 
patella.  The available service medical records, however, do 
not document an injury or treatment of either knee, including 
a negative examination of the knees upon discharge from 
service in 1997.  The Board is aware that service medical 
records dated from 1977 to 1989 have been lost.  The veteran, 
though, has not alleged a specific in-service injury but 
rather has attributed his bilateral knee problems to many 
years of wear and tear during military service.  The VA 
examiner in July 2005 stated that the articular changes of 
the veteran's knees (based on MRI findings) were the result 
of normal wear and tear changes but he specifically concluded 
that the current bilateral knee disability was unrelated to 
any service related activities.  The examiner's opinion was 
based on the history provided the by veteran, physical 
examination, a review of the claims folder, a review of x-
rays and MRI studies and many years of experience in the 
field of orthopedic medicine.  There is no competent evidence 
of record to refute these findings.  In view of the 
foregoing, the Board finds that the preponderance of the 
competent evidence is against the claim for service 
connection for a bilateral knee disability on a direct 
incurrence basis.
  
As to the claim for secondary service connection for a 
bilateral knee disability, the medical evidence preponderates 
against finding that any current knee disability was caused 
or worsened by service-connected lumbosacral strain and/or 
residuals of bilateral ankle fracture.

Following a thorough review of the veteran's claims folder as 
well as examination of the veteran, the VA examiner in July 
2005 concluded that the veteran's bilateral knee disability 
was not caused or aggravated by his service-connected 
lumbosacral strain and/or residuals of bilateral ankle 
fracture.  Once again, there is no differing opinion of 
record.  In view of the foregoing, the Board concludes that 
the preponderance of the evidence is against a finding that a 
bilateral knee disability was caused or aggravated by 
service-connected lumbosacral strain and/or residuals of 
bilateral ankle fracture.

The Board acknowledges the contentions raised by the veteran 
attesting to his bilateral knee disability.  However, as a 
layperson, he is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application and 
the appeal for service connection for a bilateral knee 
disability, to include as secondary to service-connected 
lumbosacral strain and/or residuals of bilateral ankle 
fracture, must be denied.  38 U.S.C.A. § 5107(b); also see 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).







ORDER

An increased (compensable) rating for bilateral hearing loss 
is denied.

Service connection for a bilateral knee disability, to 
include as secondary to service-connected lumbosacral strain 
and/or residuals of bilateral ankle fracture, is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


